                          United States District Court
                                    for the
                          Southern District of Florida

Modern Pharmacy, LLC and others,        )
Plaintiffs,                             )
                                        )
v.                                      )
                                          Civil Action No. 19-25246-Civ-Scola
                                        )
JM Smith Corporation, Defendant.        )
                                        )

                      Order Granting Motion to Dismiss

       Now before the Court is the Defendant JM Smith Corporation’s motion to
dismiss, or in the alternative to transfer. For the reasons set forth below, the
Court grants the Defendant’s motion (ECF No. 37) and dismisses this case.
       JM Smith also requested that the Court take judicial notice of certain court
filings in the following related cases: Modern Pharmacy LLC v. JM Smith
Corporation, Case No. 1:19-cv-20369-CMA (S.D. Fla. 2019), Modern Pharmacy
LLC v. JM Smith Corporation, Case No. 7:19-01218-TMC (D.S.C. 2019), and JM
Smith Corporation v. Modern Pharmacy, LLC, Case No. 7:19-cv-00578 (D.S.C.
2019). The Court grants this motion (ECF No. 10). The Plaintiffs requested that
the Court take judicial notice of other court filings from the same cases. The
Court also grants this motion (ECF No. 18).
      1. Background
      The Plaintiffs Modern Pharmacy, LLC (“Modern Pharmacy”), Pharmaquick,
LLC (“Pharmaquick”), and Rosenbaum International Law Firm, P.A. (the “Law
Firm”) filed this action against JM Smith Corporation (“JM Smith”) seeking a
declaration that a security agreement and certain UCC filings are void and an
injunction prohibiting JM Smith from collecting on its debt due to breach of the
fraudulently-procured security agreement.
      The Plaintiffs Modern Pharmacy and Pharmaquick own and operate
pharmacies in Miami Beach, Florida. (ECF No. 1-2 at ¶¶ 7-8.) The Law Firm is
Modern Pharmacy and Pharmaquick’s authorized representative. (ECF No. 17 at
¶ 17.) The Defendant JM Smith is a wholesale distributor of pharmaceutical
drugs. (ECF No. 1-2 at ¶ 9.) The complaint alleges that JM Smith filed a UCC
financing statement form that contains materially false representations
regarding Modern Pharmacy and Pharmaquick’s assets. (Id. at ¶¶ 13-14.) It also
alleges that JM Smith based the UCC filings on a fraudulent security agreement.
(Id. at ¶ 15.) It is also claimed that JM Smith fraudulently procured the security
agreement, which Michael Rosenbaum, president of the Law Firm, signed on
behalf of Modern Pharmacy and Pharmaquick. (Id.) The Plaintiffs filed this suit
seeking a declaration that the fraudulent UCC filings are null and void, and they
also seek an injunction restraining JM Smith from collecting on their debt due
allegedly owed by the Plaintiffs. (Id. at ¶¶ 31, 39.)
       JM Smith moves to dismiss, arguing that this case constitutes
impermissible claim-splitting and is barred by another case pending in the
United States District Court for the District of South Carolina. In that case,
Modern Pharmacy, Pharmaquick, and Michael Rosenbaum sought to enjoin JM
Smith from collecting on its debt and to declare the debt instruments, including
the security agreements and UCC filings, to be void. The case was originally filed
in the Southern District of Florida (Case No. 1:19-cv-20369-CMA), and Judge
Altonaga transferred the action to South Carolina (Case No. 7:19-01218-TMC)
where JM Smith’s collection action was pending. Both the collection action and
the transferred case are pending in the District of South Carolina.
      2. Analysis
       JW Smith moves to dismiss the Plaintiff’s complaint based on
impermissible claim-splitting. JW Smith argues that the case should be
dismissed because it is barred by a similar case that Judge Altonaga transferred
to the District of South Carolina, where it remains pending. In Judge Altonaga’s
case, the Plaintiffs seek to enjoin JM Smith “from further taking steps to collect
on the amounts it claims to be owed” and to declare the debt instruments,
including the security agreement and UCC filings, to be void. (ECF No. 5 at ¶¶
35, 43 in Case No. 1:19-cv-20369-CMA.) In this action, the Plaintiffs seek the
same relief for the same debt instruments—i.e. the security agreement and the
UCC filings. (Id. at ¶¶ 31, 39.) The Defendant argues that the claims in this case
should have been brought in the previous Judge Altonaga case that has now
been transferred to South Carolina. (ECF No. 26 at 8.) The Court agrees that the
claims in this case are barred by impermissible claim splitting.
       The Eleventh Circuit has held that the claim-splitting doctrine “ensures
that a plaintiff may not split up his demand and prosecute it by piecemeal, or
present only a portion of the grounds upon which relief is sought, and leave the
rest to be presented in a second suit, if the first fails.” Vanover v. NCO Financial
Services, Inc., 857 F.3d 833, 841 (11th Cir. 2017). The rule’s purpose is twofold.
“First, federal courts have an interest in preventing litigants from circumventing
procedural rules to gain an unfair advantage.” Roca Labs, Inc. v. Century
Sciences, LLC, 2014 WL 11775477, *3 (S.D. Fla. June 16, 2014) (Altonaga, J.)
(citing Green v. H&R Block E. Enters., Inc., 727 F. Supp. 2d 1363, 1367 (S.D. Fla.
2010) (King, J.)) “Second, federal courts have an interest in conserving judicial
resources.” Id.
       Unlike claim preclusion, which applies to suits that have already been
adjudicated, claim splitting applies to simultaneously pending suits. To
determine whether a complaint presents an improper issue of claim-splitting,
the district court must analyze “(1) whether the case involves the same parties
and their privies, and (2) whether separate cases arise from the same transaction
or series of transactions.” Vanover, 857 F.3d at 841-42. “Successive causes of
action arise from the same transaction or series of transactions when the two
actions are based on the same nucleus of operative facts.” Id. at 842.
       The first factor is met in this case because the two cases involve the same
parties or their privies. The parties in the original action and this action are
almost identical. Both are brought against the Defendant JM Smith. The original
action is brought by Modern Pharmacy, Pharmaquick, and Michael Rosenbaum,
and this action is brought by Modern Pharmacy, Pharmaquick, and Rosenbaum
International Law Firm, P.A. (ECF No. 1-2.) The Law Firm is in privity with
Michael Rosenbaum because the Law Firm’s “interests were represented
adequately by the party in the original suit” and because Michael Rosenbaum “is
so closely aligned to [the Law Firm] as to be [its] virtual representative.” N.A.A.C.
P. v. Hunt, 891 F.2d 1555, 1560-61 (11th Cir. 1990). Michael Rosenbaum is the
president of the law firm. He signed the agreements at issue in both cases, as an
attorney practicing at the Law Firm on behalf of his clients Modern Pharmacy
and Pharmaquick. Michael Rosenbaum and the Law Firm represent the same
interests and thus are in privity with each other.
       The second factor is also satisfied because the two cases are based on the
same nucleus of operative facts. In the Judge Altonaga case, the plaintiffs deny
that they executed and delivered the subject security agreements and UCC
financing statements and allege the parties were improperly named in the
security agreement. (ECF No. 5 at ¶¶ 12-13, 39, 55 in Case No. 1:19-cv-20369-
CMA.) In this case, the Plaintiffs challenge the validity of those same documents,
arguing that they were fraudulently procured and improperly altered. (ECF No.
1-2 at ¶¶25, 32, 36.) Both claims arise from “the same transaction” because they
are disputing the validity of the same documents in order to prevent JW Smith
from collecting debt allegedly owed by the Plaintiffs. See Trustmark Ins. v. ESLU,
Inc., 299 F.3d 1265, 1270 (11th Cir. 2002) (holding that res judicata prevented
a plaintiff from bringing successive lawsuits for separate breaches of the same
contract, committed by the same party even where different causes of action are
alleged). Moreover, the “factual bases for both lawsuits are related in time, origin,
and motivation, and they form a convenient trial unit,” and therefore, this second
case constitutes claim splitting.
      3. Conclusion
      Accordingly, the Court grants the Defendant’s motion to dismiss (ECF No.
8). The Plaintiffs’ complaint is dismissed. The Clerk is directed to close the case.
All pending motions are denied as moot.


      Done and ordered at Miami, Florida, on March 4, 2020.


                                             ________________________________
                                             Robert N. Scola, Jr.
                                             United States District Judge
